Citation Nr: 1023875	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  07-05 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.  

2.  Entitlement to service connection for a back condition.  

3.  Entitlement to service connection for a lung condition, 
claimed as double pneumonia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from July 1951 to 
July 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Hemorrhoids are not shown to be related to service.  

2.  A current back disorder is not shown to be related to 
service.  

3.  A current lung disorder is not shown to be related to 
service.  


CONCLUSIONS OF LAW

1.  A claimed hemorrhoid disability was not incurred during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  A claimed back disability was not incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009). 

3.  A claimed lung disability was not incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  When a 
chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease in service.  See Pond v. West, 12 Vet. 
App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A search for service treatment records (STRs) yielded no 
findings of records.  The Board notes VA's heightened duty to 
assist the Veteran with the development of his claim where 
STRs are unavailable.  See Cromer v. Nicholson, 19 Vet. App. 
215, 217-18 (2005), aff'd 455 F.3d 1346 (Fed. Cir. 2006); 
cert. denied 127 S. Ct. 2265, 167 L. Ed. 2d 1093 (2007).  

Hemorrhoids

The Veteran seeks service connection for hemorrhoids, which 
he attributes to active military service.  The Veteran 
reported that he was treated for hemorrhoids at Turner Air 
Force Base and at a clinic in Kimpo, Korea.  In a statement 
dated in August 2006, the Veteran reported that the private 
physician who treated him for hemorrhoids had died and that 
his daughter had taken over the practice.  He further stated 
that all the medical records were destroyed as they were old.  
In the substantive appeal, he reported that Dr. Scherer 
treated him from 1979 to 1983 but he had passed away.  He was 
also treated by Dr. Hunt from 1975 to 1979 but he did not 
know where the physician was.  He treated the condition 
himself from 1993.  

A July 1955 separation examination provided by the Veteran 
showed that he was hospitalized for nine days with no 
complications and no sequela.  His anus and rectum were found 
to be normal with no hemorrhoids or a fistula.  

VA medical records note a past medical history of hemorrhoids 
but show no complaint of or treatment for hemorrhoids.  A 
December 2005 record noted that the Veteran was asymptomatic 
for hemorrhoids.  

A letter from the Veteran's spouse dated in January 2007 
stated that the Veteran had a hemorrhoid problem which began 
in service.  

Here, the evidence, does not show that the Veteran has a 
current chronic hemorrhoid disorder that is related to 
service.  The Veteran and his wife report that he had 
hemorrhoids in service and the Veteran reports that he 
received treatment in service.  However, the separation 
examination was entirely negative for hemorrhoids.  
Therefore, the Board cannot find that he had chronic 
hemorrhoids in service.  The Veteran reports that he was 
treated for hemorrhoids in service and has had them since.  
The Board finds the separation examination report which was 
completed contemporaneous in time to the Veteran's discharge 
to be highly probative evidence.  In light of the normal 
findings at the time of separation, the Board also finds that 
the Veteran did not have continuity of symptomatology.  No 
hemorrhoids were found at the time of separation and it was 
noted on the form that the Veteran denied all significant 
history, other than the hospitalization.  The Board finds the 
separation examination to be highly probative and credible 
evidence since it was conducted contemporaneous in time to 
separation.  The Veteran's reports many years after discharge 
from service that he had continuity of symptoms after he 
developed hemorrhoids in service are not found credible.  

In this case, the Board found that a VA examination was 
warranted and one was scheduled.  The veteran however did not 
report and has not provided good cause for his failure to 
appear for a scheduled examination.   

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

Back condition

The Veteran asserts that he was hospitalized during service 
for a back condition.  

A July 1955 separation examination provided by the Veteran 
showed that he was hospitalized for nine days with no 
complications and no sequela.  The Veteran's spine and other 
musculoskeletal systems were marked as normal.  

VA medical records contain no complaints of, treatment for, 
or a diagnosis of a back condition.  It was noted that the 
Veteran had back surgery in 1993.  

In February 1995, the Social Security Administration (SSA) 
determined the Veteran to be disabled due in part to severe 
lumbar degenerative disc disease, stenosis, strain, and 
status-post lumbar surgery for a herniated disc.  A request 
for SSA records found that the Veteran's folder had been 
destroyed.  

The Veteran was scheduled for a VA examination in April 2010 
and he refused the appointment.  In this case, as discussed 
above, the Veteran has not provided good cause for his 
failure to appear for a scheduled examination.  

The evidence shows that the Veteran has diagnoses of lumbar 
degenerative disc disease, stenosis, strain, and status-post 
lumbar surgery for a herniated disc.  See SSA determination 
of February 1995.

The Board does not doubt the credibility of the Veteran in 
reporting his belief that he has a back condition that is 
related to service.  Davidson, supra.  The Board also 
believes that the Veteran is sincere in expressing his 
opinion with respect to the etiology of the condition.  
However, the Veteran has not claimed that he has medical 
training that would permit him to make a diagnosis and to 
provide an etiological opinion.  As he reported that he has 
symptoms that are related to service, an examination was 
afforded to him, but he failed to show.  

The Veteran reported in connection with his claim that his 
back disability began in December 1951, that he was treated 
at the U.S. Air Force Base hospital in Suffolk County for 
three days and that he was then transferred to Mitchell 
Field, in Long Island where he underwent an appendectomy.  He 
also stated in March 2006 that he injured his back in service 
and the injury has followed through life.  In the substantive 
appeal, he reported that he injured his back while trying to 
lift a full garbage can during KP duty.  He was then 
hospitalized for three days then transferred to Mitchell Air 
Force Base.  

While the Veteran is competent to report that he had back 
pains that required treatment, the Board finds that he is not 
competent to provide an etiological opinion linking current 
lumbar degenerative disc disease, stenosis, strain, and 
status-post lumbar surgery for a herniated disc to service, 
even assuming the credibility of a back injury and treatment 
in service.  

The Veteran reports that he had therapy and shots in his back 
after service until his doctor retired in the 1980s and that 
he had an operation in 1993.  The separation examination 
found the spine to be normal.  Accordingly, the Board finds 
the separation examination, which was performed at a time 
contemporaneous to his discharge from service, to be credible 
and probative evidence showing that the Veteran did not have 
a chronic spine condition that began in service.  Although 
the Veteran may show a nexus between a current disability and 
a service injury through continuity of symptomatology, the 
Board has found that he is not competent as a lay person to 
provide an etiology for his currently diagnosed conditions.  
He and his wife are also not competent to link the currently 
diagnosed back conditions to the symptoms he reports he has 
had since service.  Again, the Board found that an 
examination was warranted and one was scheduled.  The Veteran 
did not report for that examination and has not provided good 
cause for his failure to do so.  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

Lung condition

The Veteran also seeks service connection for a lung 
condition, claimed as double pneumonia.  In his claim form, 
he reported that he was exposed to mustard gas in service.  

Service connection is warranted on a presumptive basis with 
exposure to specified vesicant agents during active military 
service under specified circumstances together with the 
subsequent development of any of the indicated conditions is 
sufficient to establish service connection for that 
condition: (1) full-body exposure to nitrogen or sulfur 
mustard during active military service together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, or the following cancers: 
nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma 
or chronic obstructive pulmonary disease; and (3) full-body 
exposure to nitrogen mustard during active military service 
together with the subsequent development of acute 
nonlymphocytic leukemia. 38 C.F.R. § 3.316(a).

A July 1955 separation examination provided by the Veteran 
showed that he was hospitalized for nine days with no 
complications and no sequela.  The Veteran's lungs and chest 
were marked as normal.  

VA medical records show that the Veteran had a history of 
chronic bronchitis.  In December 2005 the Veteran's history 
of bronchitis was without symptoms and it was noted that he 
was not on any medications.  He was listed as stable.  In 
December 2007 the Veteran had a non-productive cough as a 
residual of an upper respiratory infection.  

The evidence shows that the Veteran had a history of 
pulmonary fibrosis.  See SSA determination of February 1995.

The Veteran was scheduled for a VA examination in April 2010 
and he refused the appointment.  In this case, as discussed 
above, neither the Veteran nor his representative has 
provided an "adequate reason" or "good cause" for the 
Veteran's failure to appear for a scheduled examination.  
Hyson, supra.

The Board does not doubt the credibility of the Veteran in 
reporting his belief that he has a lung condition that is 
related to service.  Davidson, supra.  The Board also 
believes that the Veteran is sincere in expressing his 
opinion with respect to the etiology of the condition.  
However, the Veteran has not claimed that he has medical 
training that would permit him to make a diagnosis.  As he 
reported that he has symptoms of a lung condition, an 
examination was afforded to him, but he failed to show.  

The Veteran reports that his disability began in December 
1951 when he was treated at Mitchell Field in Long Island.  
He reports that he had an appendectomy, developed pneumonia, 
and now has chronic bronchitis.  In the substantive appeal, 
he reported that he had pulmonary problems since leaving 
service.  

The Veteran's wife states that she was married to the Veteran 
in service and that she knew he had lung problems problems.  
The statement of the Veteran's sister indicated that their 
mother called the base and was told he was hospitalized for 
his back, that he developed appendicitis and also double 
pneumonia.  

A current chronic lung condition is not shown by the evidence 
only a history of bronchitis and pulmonary fibrosis.  
Moreover, the Board finds that Veteran as a lay person is not 
competent to diagnose a lung condition.  

Even if the Veteran currently has a lung condition, the 
Veteran is not competent to link a current diagnosis of 
history of bronchitis and history of pulmonary fibrosis to 
double pneumonia he had in service.  The Veteran is credible 
regarding reports that he had pneumonia in service.  However, 
to the extent he and his wife report that symptoms continued 
after he had double pneumonia, they are not competent to link 
those reported symptoms to current diagnoses.  The Board 
found the Veteran was entitled to a VA examination, however, 
the Veteran failed to report, without good cause, for the 
examination that was scheduled.  Also, while the Veteran 
claimed that he was exposed to mustard gas, he did not 
respond to the RO's request for information concerning his 
exposure to mustard gas so additional development could be 
conducted.  Accordingly, benefits cannot be granted under the 
provisions of 38 C.F.R. § 3.316.

In sum, the weight of the probative evidence is against the 
Veteran's claim for service connection for a lung condition.  
See Gilbert, supra (When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.).  Accordingly, service connection for a lung 
condition must be denied.  38 C.F.R. §§ 3.102, 3.303, 3.304.  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  



Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  Notice which informs the veteran of how VA 
determines disability ratings and effective dates should also 
be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  

Letters from the RO dated in July 2005 and January 2006 
apprised the Veteran of the information and evidence 
necessary to establish his claims.  He was also advised of 
the evidence that VA would seek to provide and of the 
information and evidence that he was expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  He was also informed of how VA 
establishes disability ratings and effective dates in a 
letter dated in July 2009.  Dingess/Hartman, 19 Vet. App. 
473.  Although the July 2009 letter was issued after the 
rating decision, since service connection is being denied, no 
disability rating or effective date will be assigned, so 
there is no possibility of any prejudice to the Veteran.  The 
Board thus finds that the Veteran was provided adequate 
notice in accordance with 38 U.S.C.A §§ 5103, 5103A with 
regard to his claims for service connection.

In June 2009, the Board remanded the case for further 
development.  The Board finds that the agency of original 
jurisdiction (AOJ) substantially complied with the remand 
orders by obtaining additional evidence and by scheduling the 
Veteran for a VA examination.  The RO requested in a letter 
of July 2009 that the Veteran either provide the medical 
records of J. Lora or an authorization that would allow the 
RO to obtain the records.  The Veteran was also asked to 
provide information concerning his reported mustard gas 
exposure.  The Veteran did not respond.  The RO obtained 
medical records from the Ocala VA medical facility.  The RO 
informed the veteran by a February 2010 letter that they had 
again requested medical records from the Ocala VA medical 
facility for the 1990s and that he should submit any 
information and evidence that he could.  The VAMC Gainesville 
responded in February 2010 that there were no such records 
for the Veteran dated from 1990 to 1999.  

As previously stated, the Veteran refused to show for his 
scheduled VA examination without providing an explanation.  
Accordingly, no further action is necessary in this regard.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998), 
where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 
(2002).  

Regarding the STRs, in August 2005, following a request from 
the RO, the National Personnel Records Center (NPRC) informed 
that they did not have any STRs pertaining to the Veteran as 
they were fire-related.  They also did not have any surgeon 
general extracts (SGOs).  The RO thereafter requested that 
the NPRC search for medical records, SGOs, and sick/morning 
reports for the U.S. Air Force, Mitchell Field, from December 
12, 1951 to December 30, 1951.  The request was based on 
information provided by the Veteran in the NA Form 13055.  
The reply indicated that the complete unit of assignment 
information such as squadron, group or wing was required.  
The RO informed the veteran by an October 2005 letter that 
the NPRC could not locate his records and provided him with 
10 days to either submit information or any STRs in his 
possession.  The Veteran thereafter reported that any 
documents he had in his possession were stolen when someone 
broke into his house.  In July 2006, the Veteran's unit 
information was provided to the service department.  Another 
request was also submitted by the RO in July 2009.  This 
request also included a request for the Veteran's service 
personnel records.  In August 2009 the service department 
responded that the Veteran's records were fire-related and 
thus unavailable and could not be reconstructed.  The veteran 
was informed by the February 2010 letter that the records 
were unavailable and that he should submit any information 
and evidence that he could.  

The RO was also requested in the remand to follow the mustard 
gas protocols set forth in the M21-MR.  The RO attempted to 
obtain information from the Veteran about his exposure in 
July 2009.  The Veteran did not respond.  Accordingly, the 
Board finds that there has been substantial compliance with 
the Board's remand order in that regard.  
  
It is also noted that the Veteran submitted an authorization 
for the release of information to VA for D. Scherer, M.D., 
and R. Hunt, D.O.  In March 2006, the RO informed the Veteran 
that he needed to provide the correct addresses for the 
practitioners in order for the medical records to be 
obtained.  The Veteran responded that Dr. Hunt treated him 
for his back from 1957 until he retired and also for the 
hemorrhoids but he did not know if he was still alive.  He 
reported that Dr. Scherer treated him for hemorrhoids in the 
1980s but did not know if he still practiced.  
 
The duty to assist has been satisfied to the extent 
possible.  VA treatment records have been obtained.  The RO 
requested Social Security records and was informed the folder 
had been destroyed.  The Veteran was informed of this in the 
July 2006 rating decision.  He then submitted copies of the 
SSA determinations that he had in his possession.  There is 
no indication that the Veteran has provided information to 
the RO about relevant records that are outstanding, 
accordingly, the Board finds that there is no duty to assist 
in that regard that is unmet.  The Board is satisfied that VA 
has sufficiently discharged its duty in this matter.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

Service connection for hemorrhoids is denied.  

Service connection for a back condition is denied.  

Service connection for a lung condition, claimed as double 
pneumonia is denied.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


